DETAILED ACTION
Status of the Application
Claims 2-21 are pending in the instant application.  Claims 11, 17, 18 and 19 are currently amended.  No new claims have been added. 
This is Non-Final Rejection.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
No information disclosure statement (IDS) has been filed.  Applicant is reminded of their duty to disclose information that is material to the patentability of the instant application.

Claim Objections
The objection to the claims is withdrawn in response to the Amendments filed on August 22, 2022.

Claim Rejections - 35 USC § 112
The rejection of claim 11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in response to the Amendments filed on October 22, 2015.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-4, 7, 9-12, 15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gentaro (JP, 2002042876).
Regarding claim 2, Gentaro teaches an electrode composition for a metal-ion battery (para. [0001]), comprising:
a plurality of electrode active material particles capable of storing and releasing metal ions during battery operation (para. [0001]); and
a binder comprising a binder polymer comprising a functional group that comprises carbonate (paras. [0030] and [0031]),
wherein the electrode active material particles are connected by the binder (para. [0028]).
Regarding claim 3, because Gentaro teaches a binder that is the same or substantially similar as the claimed binder and that is in physical contact with the electrode active material, one of ordinary skill in the art expects that the binder polymer is adsorbed on at least one surface of the electrode active material particles via multiple contact points on the surface. 
Regarding claim 4, Gentaro teaches an electrode composition wherein the metal ions comprise Li ions (para. [0001]).
Regarding claim 7, Gentaro teaches an electrode composition further comprising a polymer chemically bonded to a surface of at least one of the electrode active material particles, wherein the polymer is bonded to the surface via a chemical bonding group comprising alkene (para. [0033]; vinylene carbonate as a plasticizer).
Regarding claim 9, Gentaro teaches an anode, comprising:
the electrode composition of claim 2 (paras. [0016] and [0028]).  
Regarding claim 10, Gentaro teaches a metal-ion battery, comprising:
an anode comprising a plurality of anode active material particles capable of storing and releasing metal ions during battery operation (para. [0001]) and a binder polymer comprising a functional group carbonate (para. [0028] and [0041]);
a cathode (paras. [0001] and [0016]); 
a separator (solid electrolyte) electrically separating the anode and the cathode (paras. [0055]; the solid electrolyte electrically separates the anode and the cathode); and 
an electrolyte (solid electrolyte) ionically coupling the anode and the cathode (paras. [0055]),
wherein the anode active material particles are connected by the binder (paras. [0030] and [0031]).   
Regarding claim 11, because Gentaro teaches a binder that is the same or substantially similar as the claimed binder and that is in physical contact with the electrode active material, one of ordinary skill in the art expects that the binder polymer is adsorbed on at least one surface of the anode active material particles via multiple contact points on the surface. 
Regarding claim 12, Gentaro teaches a metal-ion battery wherein the metal ions comprise Li ions (para. [0001]).
Regarding claim 15, Gentaro teaches an electrode composition further comprising a polymer chemically bonded to a surface of at least one of the electrode active material particles, wherein the polymer is bonded to the surface via a chemical bonding group comprising alkene (para. [0033]; vinylene carbonate as a plasticizer).
Regarding claim 20, Gentaro teaches a metal-ion battery wherein the metal ions comprise Li ions and the cathode comprises lithium manganese oxide (para. [0018]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gentaro as applied to claim 2 above, and further in view of Huang et al. (US 2014/0265557).
Regarding claim 5, Gentaro teaches an electrode composition wherein the metal ions comprise Li ions (para. [0001]).  Gentaro is silent regarding an electrode composition wherein the binder polymer comprises Li.  However, Huang et al. teaches that it is known in the art to have an electrode composition wherein the binder polymer comprises Li (para. [0041]; claim 5).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrode composition of Gentaro by incorporating a binder comprising Li as taught by Huang et al. in order to improve cycling stability {capacity retention with repeated cycles of discharge and recharge of the battery; Huang et al. (para. [0051]}. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gentaro as applied to claim 2 above, and further in view of Lytle et al. (US 2009/0047452).
Regarding claim 6, Gentaro is silent regarding an electrode composition wherein at least one of the electrode active material comprises a porous scaffolding matrix comprising carbon.  However, Lytle et al. teaches that it is known in the art for a battery to have an electrode comprising a porous scaffolding matrix further comprising carbon (corresponds to the carbon ductwork serving as a porous electrode scaffold; para. [0019]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrode comprising the electrode active material of Gentaro by incorporating a porous scaffolding matrix comprising carbon as taught by Lytle et al. in order to permit the electrode composition to accept larger quantities of Li ion (Lytle et al., para. [0019]). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gentaro as applied to claim 2 above, and further in view of Cho et al. (US 2013/0089784).
Regarding claim 8, Gentaro is silent regarding an electrode composition further comprising: a polyacrylonitrile bonded to a surface of at least one of the electrode active material particles.  However, Cho et al. teaches that it is known in the art for an electrode composition to further comprise: a polyacrylonitrile bonded to a surface of at least one of the electrode active material particles (para. [0076]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrode composition of Gentaro by incorporating a polyacrylonitrile bonded to a surface of at least one of the electrode active material particles as taught by Cho et al. to further aid in bonding the active material to a current collector (Cho et al., para. [0076]).  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gentaro as applied to claim 10 above, and further in view of Lytle et al. (US 2009/0047452).
Regarding claim 14, Gentaro is silent regarding metal-ion battery wherein at least one of the anode active material comprises a porous scaffolding matrix comprising carbon.  However, Lytle et al. teaches that it is known in the art for a battery to have an electrode comprising a porous scaffolding matrix further comprising carbon (corresponds to the carbon ductwork serving as a porous electrode scaffold; para. [0019]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the anode active material particles of the metal-ion battery of Gentaro by incorporating a porous scaffolding matrix comprising carbon as taught by Lytle et al. in order to permit the electrode composition to accept larger quantities of Li ion (Lytle et al., para. [0019]).  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Gentaro as applied to claim 10 above, and further in view of Cho et al. (US 2013/0089784).
Regarding claim 16, Gentaro is silent regarding an electrode composition further comprising: a polyacrylonitrile bonded to a surface of at least one of the electrode active material particles.  However, Cho et al. teaches that it is known in the art for an electrode composition to further comprise: a polyacrylonitrile bonded to a surface of at least one of the electrode active material particles (para. [0076]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrode composition of Gentaro by incorporating a polyacrylonitrile bonded to a surface of at least one of the electrode active material particles as taught by Cho et al. to further aid in bonding the active material to a current collector (Cho et al., para. [0076]).  


Allowable Subject Matter
Claims 13, 17-19 and 21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) August 22, 2022 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724